DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ngan (U.S. Pat. 5,707,498) in view of Ngan (U.S. Pat. 6,176,978) and Bhowmik et al. (U.S. Pat. 6,699,372).

INDEPENDENT CLAIM 1:
	Regarding claim 1, Ngan ‘498 teach a method for depositing a metal layer (Column 7 lines 29-35 – Titanium) on a wafer (Column 7 line 30 – wafer), comprising: providing a physical vapor deposition (PVD) chamber (Fig. 1) having therein a wafer chuck for holding a wafer to be processed (Fig. 1 – item 14), a target (Fig. 1 – item 22) situated above said wafer chuck (Fig. 1 – item 14), a magnet (Column 3 line 48) positioned on a backside of said target (Fig. 1 – item 22), and a DC power supply for supplying a DC voltage to said target (Column 3 lines 60-61), wherein said target is a metal (Fig. 1 – item 22; Experimental- titanium target) or a metal alloy having ferromagnetism property; performing a paste process to said PVD chamber (Column 5 lines 38-39), the said paste process comprising sequential steps of: admitting a working gas into said PVD chamber (Column 7 line 5 – Argon); and igniting said working gas (Column 7 line 5); loading said wafer into said PVD chamber and positioning said wafer onto said wafer chuck (Column 7 lines 20-22); and performing a deposition process to deposit a metal layer sputtered from said target onto said wafer (Column 7 lines 20-35).
	The difference between Ngan ‘498 and claim 1 is that cascade stages comprising applying a first DC power for a first time period and applying a second DC power for a second time period, wherein said second DC power is greater than said first DC power, and wherein said first DC power and said second DC power are less than 500W is not discussed.
	Regarding cascade stages comprising applying a first DC power for a first time period and applying a second DC power for a second time period, wherein said second DC power is greater than said first DC power, and wherein said first DC power and said second DC power are less than 500W (Claim 1), Ngan ‘498 teaches a pasting process by applying DC power to the target.  (See Ngan ‘978 discussed above)  Ngan ‘978 teaches that a ramp rate to a sputtering 

    PNG
    media_image1.png
    401
    694
    media_image1.png
    Greyscale

Bhowmik et al. teach that a ramp rate to a sputtering can be used to deposit a pasting layer.  (Column 4 lines 40-44)  

    PNG
    media_image2.png
    406
    681
    media_image2.png
    Greyscale



DEPENDENT CLAIM 5:
	Regarding claim 5, Ngan ‘498 teach the working gas to be argon.  (Column 7 line 5)
DEPENDENT CLAIM 7:
	The difference not yet discussed is where the first DC power is about 100 W and said first time period is less than or equal to 60 seconds.  
	Regarding claim 7, Ngan ‘978 teach pasting for 300 seconds.  The ramp time period would be less than 60 seconds and the DC power would be about 100 W along the ramp.  (Ngan ‘978 Column 4 lines 61; See Graph)  Bhowmik et al. teach pasting for about 60 to about 120 second. The ramp time period would be less than 60 seconds and the DC power would be about 100 W along the ramp.  (Bowmik et al. Column 4 line 45; See Graph)
DEPENDENT CLAIM 8:
	The difference not yet discussed is wherein the second DC power is 200 W and the second time period is less than or equal to 10 seconds.  
	Regarding claim 8, Ngan ‘978 teach pasting for 300 seconds.  The ramp time period would be less than 10 seconds and the DC power would be about 200 W along the ramp.  (Ngan ‘978 Column 4 lines 61; See Graph)  Bhowmik et al. teach pasting for about 60 to about 120 second. The ramp time period would be less than 10 seconds and the DC power would be about 200 W along the ramp.  (Bowmik et al. Column 4 line 45; See Graph)

DEPENDENT CLAIMS 9-16:
	The difference not yet discussed is the 3rd through 6th power and the 3rd through 6th time periods.
	Regarding claims 9-16, Ngan ‘978 and Bhomik et al. teach a ramp which would suggest the various powers and time periods of the claims.  (See Ngan and Bhomik et al. graphs; Also compart to Applicant’s ramps in Fig.5 and 6)
DEPENDENT CLAIM 17:
	The difference not yet discussed is utilizing a DC voltage of 1000 V.
	Regarding claim 17, Ngan ‘498 teach utilizing -500V.  (Column 3 lines 62)
	The motivation for utilizing the features of Ngan ‘978 is that it allows for reducing particles.  (See Abstract)
	The motivation for utilizing the features of Bhomik et al. is that it allows for reducing contamination.  (Column 2 lines 15-17)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Ngan ‘498 by utilizing the features of Ngan ‘978 and Bohmik et al. because it allows for reducing particles and contamination.
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ngan ‘498 in view of  Ngan ‘978 and Bohmik et al. as applied to claims 1, 5, 7-17 above, and further in view of Smolanoff et al. (U.S. Pat. 6,156,164).
DEPENDENT CLAIM 6:
	The difference not yet discussed is wherein the admitting a working gas into the PVD chamber is at a flowrate of about 15-60 sccm for less than about 60 seconds.

	The motivation for utilizing the features of Smolanoff et al. is that it allows for plasma ignition.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Smolanoff et al. because it allows for plasma ignition.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ngan ‘498 in view of  Ngan ‘978 and Bohmik et al. as applied to claims 1, 5, 7-17 above, and further in view of Bodke et al. (U.S. PGPUB. 2013/0087447 A1) and Smolanoff et al. (U.S. Pat. 6,156,164).
DEPENDENT CLAIM 19:
	The difference not yet discussed is wherein said deposition process comprises the steps of: admitting said working gas into said PVD chamber; maintaining chamber pressure at less than 5 mTorr; and igniting said working gas by applying a DC power of about 2000W for a maximum time period of about three seconds.
	Regarding claim 19, Bodke et al. teach igniting the plasma by admitting argon, maintaining chamber pressure at less than 5 mTorr and igniting the working gas by applying a DC power of about 2000 W.  (Paragraphs 0023-0025)  Smolanoff et al. teach utilizing a time of at least about 3 seconds for ignition.  (Column 7 lines 20-35)


DEPENDENT CLAIM 20:
	The difference not yet discussed is wherein said first DC power is about 100 W, said first time period is about 30 seconds, said second DC power is about 110 W, and said second time period is about 30 seconds.
	Regarding claim 20, Bodke et al. teach igniting a plasma from about 0.2 to about 5 kw.  The power can be ramped.  (Paragraph 0024, 0025)  The time for ignition can be 60 seconds.  (See Table 1 step 4)
	The motivation for utilizing the features of Bodke et al. is that it allows for igniting the plasma.  (Paragraph 0024)
	The motivation for utilizing the features of Smolanoff et al. is that it allows for plasma ignition.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Bodke et al. and Smolanoff et al. because it allows for plasma ignition.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ngan ‘498 in view of  Ngan ‘978 and Bohmik et al. as applied to claims 1, 5, 7-17 above, and further in view of Rasheed et al. (U.S. PGPUB. 2012/0199469 A1).
The difference not yet discussed is wherein said target comprises nickel (Ni), cobalt (Co), or alloys thereof (Claim 2), wherein the target comprises nickel platinum (NiPt) alloy (Claim 3), and wherein said target comprises nickel platinum (NiPt) alloy with Pt in an amount of 0-10 wt.% (Claim 4).
Regarding claims 2-4, Rasheed et al. teach utilizing a target required by the claims.  (Paragraph 0020)

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Rasheed et al. because it allows for depositing a magnetic layer.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ngan ‘498 in view of  Ngan ‘978 and Bohmik et al. as applied to claims 1, 5, 7-17 above, and further in view of Meckel (U.S. Pat. 4,414,087).
The difference not yet discussed is operating the target at a Curie temperature.
	Regarding claim 18, Meckel teach operating the target at a Curie temperature.  (See Abstract)
	The motivation for utilizing the features of Meckel is that it allows for enhancing sputtering efficiency.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Meckel because it allows for enhancing sputtering.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 18, 2021